Before I begin, I should like to make a
personal comment. As a former official of the United
Nations Population Fund, I should like to express my
great pride and personal satisfaction at being able to
speak to the Assembly today and to address those
countries with which I have worked, together with my
other colleagues in the United Nations. All of us, of
course, share a hope that our dream of a better world
will come true.
It is a great source of satisfaction to see the
President preside over the work of this Assembly,
familiar as I am with his great personal and
professional skills, which guarantee the success of our
work. I should also like to express to his predecessor,
Minister Theo-Ben Gurirab, our gratitude and
recognition of the efficient work he has done.
Similarly, I would like to thank the Secretary-General,
Mr. Kofi Annan, for the detailed report on the work of
the Organization that he has presented. It describes the
important work carried out by the United Nations over
the past year as well as the challenges for the future.
I should also like to express on behalf of my
Government our pleasure at the entry of Tuvalu as a
new Member of our Organization. This is an important
step forward along the road of universality, which is
the aspiration we all share.
The recently concluded Millennium Summit was
a useful instrument for reflection by our Heads of State
upon the present and future of the Organization. This
Organization must adapt its structures and mechanisms
for action to the new challenges facing humanity. I am
certain that the numerous suggestions that have been
made will help establish clear lines of action so the
United Nations can operate more efficiently and
effectively.
At the last summit of the Rio Group, which took
place in Cartagena de Indias, Colombia, the Heads of
State who comprise this political consultation
mechanism endorsed the Cartagena Declaration as our
singular contribution to the Millennium Summit and to
the future of the United Nations. It is our intention to
ensure appropriate follow-up to the initiatives and
aspirations expressed in this document in order to make
certain that they become a reality in the future for the
benefit of all humanity in terms of democracy, trade
flows, better dynamics in international relations in
terms of human security and the pursuit of multilateral
solutions.
I fully agree with the Secretary-General of our
Organization when he says that the conclusion of one
century and the turn of the millennium provide us with
a unique vantage point for reflecting upon our common
destiny. Fifty-five years have passed since the creation
of the United Nations, and during that period we have
seen many auspicious as well as many worrying events.
Let us pause for a moment and think about all the good
that we have done and the good that we have failed to
do, as well as upon what we have done wrong or
should not have done.
The conclusion of the cold war, of which this
Organization was one of the most important theatres,
seemed to herald a period of peace and prosperity for
humanity, in fulfilment of the Biblical mandate to beat
our swords into plowshares. Nevertheless, humanity is
still facing terrible threats, not only to its security —
because war and violence persist in new and more
sophisticated forms — but also threats to its very
existence, in light of the prospect that our planet may
become uninhabitable as a result of human activities.
Consequently, in the new millennium the United
Nations will be equally if not more important than it
was in the previous millennium. Our Organization must
of course adapt to new times. The reform of our
Organization cannot be postponed any further. The
structures of its main organs must adapt to the new
characteristics of the international community, with the
increasing number of nations which belong to it. We
must adapt to the increasing role of civil society, the
spread of the system of representative democracy, the
globalization of our world markets and the intolerable
persistence of serious social deficits in most of our
States.
23

In particular, our Organization must adapt so that
our efforts towards development are rendered
appropriate for each individual wherever he or she may
live and wherever his or her community may be
located, and wherever we want to see our families
grow.
The human being as the centre of development
will continue to be at the centre of our mandate, as well
as the commitments assumed by each and every one of
our countries at summits of the United Nations over the
past decade. The efforts made by each man, woman or
child to take advantage of the opportunities offered by
global markets and new economic trends is first and
foremost a local and community effort and secondly a
national effort, which can create opportunities for
growth and ensure participation for each man and each
woman.
The reorganization of the United Nations, and in
particular its system of development, must ensure that
it can respond creatively and flexibly to these
community and national efforts. This will make it
possible progressively to improve for each individual
daily access to health, education, sanitation services,
technology and reasonable credit, as well as the
equitable participation of women in productive
activities. In that way, we can ensure the integration of
all our citizens into the global market and make certain
they can benefit from this process.
It is vital that the cooperation activities of the
United Nations be well structured and have a real
impact on our populations, in particular women,
children and adolescents. It is essential that these
activities create an environment of national dialogue in
each of our countries with a view to harmonizing views
on development and creating consensus on the means
for achieving growth, in order to give true meaning to
social and productive investments and to meet the
qualitative demands of civil society.
National consensus must necessarily be the basis
for global consensus, and today more than ever it must
be the basis for consensus among integrated groups
that wish to negotiate with each other. However, a
reorganized and renewed United Nations, in the
ultimate analysis, must be the guarantor of the
well-being of each of our citizens. The United Nations
exists so that all of our citizens can benefit from new
trends in trade, development and technology in order to
achieve growth as individuals and as families and to
improve their quality of life and feel that they live in a
better world where their sons and daughters will be
able to continue to grow, in peace.
Turning to another subject, we are concerned
about the delay in the adoption of a decision about the
future composition of the Security Council, because we
feel that its enlargement cannot be postponed. Its
composition must become more equitable and
representative and allow for a better political balance.
This gradual process of democratization must begin
with an increase in both categories of members,
permanent and non-permanent, and it should also
include both developed and developing countries.
Special attention should be given to the fact that the
developing countries are now under-represented in that
very important body. Paraguay also believes that this
reform should include the gradual elimination of the
veto rights of the permanent members.
We welcome the Brahimi report, which
establishes a valid framework for the reform and
strengthening of United Nations peacekeeping
operations. Paraguay has always supported such
operations as a fundamental mechanism contributing to
world peace and security.
I should also like to refer to the regular budget of
the Organization, in connection with the aspirations of
some developed countries to reduce their contributions
to a lower percentage. We believe that this should not
mean that the assessed contributions of developing
countries would increase to unprecedented percentages,
even though the figures involved may seem to others
modest or insignificant. It is paradoxical that some
developed countries would have their contributions
reduced precisely when they are enjoying excellent
economic growth, while other countries that are
experiencing difficulties would see an increase in their
contributions.
It is in this context that we must seriously study
the scale of assessments so that when we adopt it this
year we will achieve a fair and equitable distribution of
the financial burden of this Organization. We hope that
together we will find balanced solutions and equitable
formulas and timetables for redistributing the
budgetary burden so that we can promote and
reactivate the participation of large and small States in
our Organization.
International relations have acquired a new
dimension as a result of the revolution in computer
24

technology, telecommunications and communications
in general. The effect of this is what we call
globalization, which has both positive and negative
consequences. On the one hand it has produced a
change in the consciousness of human beings, who for
the first time feel they are part of a whole — that is, of
humanity in its entirety. On the other hand, it has
increased the divide between the poorest countries and
the more advanced countries owing to the advantages
accruing to those that are better prepared for the
dismantling of national barriers. In these conditions,
solidarity takes on a new urgency. It is an act of justice
for those peoples who see all their potential progress
subordinated to this process.
In this regard, we fully agree with recent
statements made by the representative of the Holy See
during the special session of the General Assembly on
social development, to the effect that the benefits of
great scientific advances must be shared by all peoples
and should not be enjoyed exclusively by the few.
Otherwise we will merely be perpetuating differences
and widening the gap between rich and poor countries.
We know that decades of development assistance
under past conditions have not succeeded very well in
eradicating poverty and cultural backwardness in vast
regions of the world. Nevertheless, this should not
become a pretext for reducing the amount of
development assistance, especially multilateral
assistance, nor should we see any increase in
conditionality. We believe fully in the multilateral
approach, and we should totally reject conditionality
when determining how to provide development
assistance. Nor do we wish to justify the lack of good
governance in many nations, which has meant in some
cases that efforts were wasted to a great extent and
only fuelled corruption and caused the loss of age-old,
noble traditional practices.
In the recent elections for the vice-presidency of
the Republic, my country demonstrated once again the
preference of our region for representative democracy.
In the elections, which all observers considered
exemplary because of the discipline, civic spirit and
participation shown by the citizens, we saw the
election of the opposition candidate, of the radical
liberal party, Mr. Julio César Franco. The fact that two
parties, until now adversaries, can share power is far
from negative. Rather, it constitutes an opportunity to
establish lasting political stability through the
establishment of a Government of national unity that
can efficiently foster the institutional and economic
reforms needed in our country in order to achieve
sustained progress.
I would like to take this opportunity to express
our gratitude — to the international community, to our
friends in the Southern Common Market
(MERCOSUR), the Rio Group, the European Union
and the Organization of American States, and to the
United States of America, Japan, the Republic of China
and other countries around the world — for their
constant support for our process of democratization. I
would like to say to all of them that thanks to their
efforts Paraguay is continuing along the road to
democratic growth.
We are certain that the spread of democracy and
the increasing exercise of its freedoms by peoples will
bring greater effectiveness to our State institutions in
the short term. This, together with the increasing role
of the private sector, can create fertile ground for
investment and the transformation of productive
activities in a large part of the world, leading to a
reduction in unemployment and poverty.
International cooperation, for its part, must
establish clear priorities and offer what each of us
needs. It cannot be simply humanitarian aid, although
humanitarian aid is fully justified in emergency
situations. Instead, international cooperation should be
aimed at the integral, sustainable development of
peoples. These are two words that are used and
misused — “integral” and “sustainable”. When we say
“integral”, we understand it to mean that aid must try
to come to grips with the entire set of development
problems of each country and of each individual, in
order to guarantee respect for human rights — not only
political rights but also economic and social rights; and
merely partial solutions should not be offered.
When we say “sustainable” we mean that
assistance must not become an addiction for the
beneficiaries. It should empower them to continue
along the road to progress relying on their own efforts
and should guarantee growth for future generations.
Combating poverty means building peace. The
security of the world must be based on the elimination
of the underlying causes of violence, two of the
principal causes being ignorance and poverty. This
does not exempt us, however, from taking effective
measures to limit the use of the instruments of
violence, from their most deadly form, such as
25

weapons of mass destruction, to the more conventional,
including small arms. In the latter case, my country
supports the initiative to establish an international legal
instrument with specific measures to check the illegal
trade in such weapons.
The preservation of our natural environment is a
great source of concern and a subject for reflection.
Paraguay, like many other developing countries, gives
extremely high priority in its national policies to
preserving the integrity and diversity of our natural
heritage, handed on by our ancestors. This is not only
because on it depends our current and future wealth,
but also because we are fully aware of our grave
responsibility to all humanity, since we are the
guardians of resources needed for its very survival.
Paraguay reaffirms its resolve to continue
respecting and implementing the principles established
in Agenda 21. In this regard, we attach high priority to
the participation of the States parties in the legal
framework developed during the implementation phase
of the Agenda. With great pride I report that Paraguay
is a fully fledged party to the most important
international agreements on the environment.
In this area, finally, it is important to mention the
need to come to grips with the grave problem of the
unsustainable use of water resources. It is necessary to
intensify scientific cooperation and research in order to
reduce the effects of environmental disasters, both
natural and man-made.
We believe that an equitable and fair trade system
is vital for our development. In this regard, we reject
any intent to perpetuate protectionist measures in the
developed countries, particularly subsidies for
agricultural production and exports, as well as the use
of technical regulations as trade barriers against
manufactured products. We claim our right to free
access to the world's markets for those goods in which
we are competitive.
On this occasion, as we highlight the importance
of reaffirming our commitment to this Organization, I
believe it is appropriate to stress the essential role that
the international legal framework can play in the
achievement of our common objectives. In this regard,
the Government of Paraguay has paid special attention
to the invitation by the Secretary-General to all
Member States to take advantage of this opportunity to
strengthen our support for the international legal
framework by signing, ratifying or acceding to treaties
deposited with him that bear a special relationship to
the spirit and objectives of the Charter of the United
Nations.
In this respect, I am very pleased to announce that
on behalf of the Government of the Republic of
Paraguay I have signed the following international
instruments: the Optional Protocols to the Convention
on the Rights of the Child — on the involvement of
children in armed conflict, and on the sale of children,
child prostitution and child pornography; the
International Convention on the Protection of the
Rights of All Migrant Workers and Members of their
Families; and the International Convention on the
Elimination of All Forms of Racial Discrimination. I
should also note that the Rome Statute of the
International Criminal Court, of which Paraguay was
one of the first signatories, is in the process of
parliamentary approval.
I conclude by reaffirming the conviction of my
country's firm belief in the United Nations, which is
more necessary than ever in order to meet the great
challenges of peace and development, which, despite
significant progress, continue to be an urgent need of a
great part of humanity.











